Bloodworth, J.
1. The president of a bank is its chief executive officer, and, in the absence of any showing to the contrary, will be presumed to be the agent in charge of its affairs. In the absence of any evidence to the contrary it may very properly be assumed as a matter of law that it is the duty of the president of a chartered bank to take charge of and manage its business. He is in legal contemplation its alter ego. Third National Bank v. McCullough, 108 Ga. 249, 250 (33 S. E. 848).
*36Decided May 3, 1917.
Complaint; from city court of Blakely—Judge Sheffield. August 35, 1916.
Glessner & Collins, for plaintiff. L. M. Bambo, for defendants.
2. Where one who was sued on a note signed by him as “security” filed a plea in which he admitted a prima facie case, assumed the burden of proof, and further pleaded that he was relieved from liability on the note by reason of the fact that the time of payment was extended, for a definite and named period and for a valuable consideration paid by the maker of the note to the payee and holder thereof, and that this was done without his knowledge or consent, and supported the plea by evidence, and the plaintiff introduced no evidence, the judge did not err in directing a verdict for the defendant. Bethune v. Dozier, 10 Ga. 235; Stewart v. Parker, 55 Ga. 656, 659; Randolph v. Fleming, 59 Ga. 777 (2); Tanner v. Gude, 100 Ga. 157, 159 (27 S. E. 938); McIntyre v. Massey, 11 Ga. App. 458 (2), 461 (75 S. E. 814).

Judgment affirmed.


Broyles, P. J., and Jenkins, J., concur.